FIFTH DIVISION
                                 DILLARD, C. J.,
                              REESE and BETHEL, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                      March 20, 2018




In the Court of Appeals of Georgia
 A16A0201. HENRY COUNTY BOARD OF EDUCATION v. S. G.

      BETHEL, Judge.

      Our earlier decision in this case, Henry County Board of Education v. S. G.,

337 Ga. App. 260 (786 SE2d 907) (2016), was reversed by the Supreme Court of

Georgia, Henry County Board of Education v. S. G., 301 Ga. 794 (804 SE2d 427)

(2017). We now vacate our earlier decision, and we adopt the opinion and decision

of the Supreme Court as our own. We reverse the judgment of the Superior Court and

remand the case with direction that it, in turn, remand to the Board of Education for

further findings and conclusions after applying the appropriate law to the evidence

in accordance with this opinion.

      Judgment reversed and case remanded with direction. Dillard, C. J., and

Reese, J., concur.